         AO
          AO450
             450(GAS
                 (GASRev
                     Rev.10/03)
                          6/03) Judgment in a Civil Case



                                       United States District Court
                                                 Southern District of Georgia
                  IVERSON DAMON LANG,


                  Plaintiff,                                                        JUDGMENT IN A CIVIL CASE


                                            V.                                    CASE NUMBER:        4:19-cv-143

                  SHERIFF J. WILCHER, ET AL,;

                  Defendants.




                     Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
                     has rendered its verdict.

                     Decision by Court.This action came before the Court. The issues have been considered and a decision has been
            ✔
                     rendered.

                      IT IS ORDERED AND ADJUDGED
                      that, in accordance with the Court's Order dated February 13, 2020, adopting the U.S. Magistrate

                      Judge's Report and Recommendation, judgment is hereby entered dismissing Plaintiff's complaint

                      without prejudice. This case stands closed.




            Approved by: ________________________________
                          ______
                              ____
                              __ ________
                                 __    _____
                                          _________________
                                                         _




            February 18, 2020                                                   Scott L. Poff
           Date                                                                 Clerk



                                                                                (By) Deputy Clerk
GAS Rev 10/1/03
